Citation Nr: 0613646	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-05 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a gastric ulcer.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970 and October 1970 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that found that new 
and material evidence had not been submitted sufficient to 
reopen the above-listed claims.  The Board remanded the 
matter in January 2004.  In July 2005 correspondence, the RO 
noted that it was reopening these claims based on the receipt 
of new and material evidence.  The Board concurs with the 
reopening of the claims based on the additional service 
medical records that were associated with the claims folder.  
See 38 C.F.R. § 3.156(a) (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board notes that the issue of service connection for 
tinea pedis and manum, bilateral feet and hands, was granted 
in November 2005 and is no longer on appeal.


FINDINGS OF FACT

1.  A claimed hiatal hernia is not present currently and is 
not related to service or to any aspect thereof.

2.  Current hemorrhoids are not related to service or to any 
aspect thereof.

3.  A claimed gastric ulcer is not present currently and is 
not related to service or to any aspect thereof.

4.  A current psychiatric disorder is not related to service 
or to any aspect thereof, including a diagnosed personality 
disorder.


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A gastric ulcer was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in May 2002, April 2004, March 
2005, and July 2005; a statement of the case in May 2000; and 
a supplemental statement of the case in November 2004.  While 
much of the earlier documents were phrased in terms of new 
and material evidence, they also specifically provided all of 
the necessary information about the evidence needed for 
service connection on the merits.  Indeed, the bulk of the 
documents focused on evidence that would be relevant to a 
determination on the merits.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudication in this matter, which is contained in a 
November 2005 supplemental statement of the case.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, to include psychoses, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hiatal hernia

The Board finds that service connection is not warranted for 
a hiatal hernia.  

The service medical records show that in February 1970, the 
veteran was diagnosed with epigastric distress and 
situational anxiety after "numerous" clinical visits and 
complaints.  In an almost entirely illegible February 1971 
treatment record that the veteran reported pains in the 
epigastrium, with a possible diagnosis of a hiatal hernia.  
However, a March 1971 upper GI series noted no evidence of a 
hiatal hernia.  The remainder of the veteran's service 
medical records are negative for complaints of, or treatment 
for, a hiatal hernia.  On his April 1971 separation medical 
history report, the veteran reported having had frequent 
indigestion, stomach trouble, and piles or rectal disease.
 
After service, on VA examination in September 1971, he was 
diagnosed with mild hemorrhoids.  He also had functional 
dyspepsia.

In February 1985, despite a reference to a history of a 
hiatal hernia being diagnosed in 1971, an upper GI 
examination was normal.  The diagnosis was hiatal hernia, but 
by history only.  

In October 1987, he was diagnosed with constipation by 
history.  In January 1989, he was diagnosed with 
gastroesophageal reflux disease after a sudden onset of 
epigastric pain.  It was also noted that he had a history of 
hiatal hernia.

In November 1990, it was noted that the veteran had had a 
work-up in the past for hiatal hernia.  An undated medical 
certificate and a February 1992 VA outpatient medical record 
noted the veteran's report of a history of a hiatal hernia.  
However, neither record diagnosed a hiatal hernia or treated 
a hiatal hernia.  

When the veteran was treated for diverticulitis in August 
2001, it was noted that he had a history of hiatal hernia, 
gastritis/ulcers, and hemorrhoids.  (Incidentally, the 
diverticulitis completely resolved, according to several 
treatment records from August and September 2001.)

In August 2002, the veteran complained of chest burning after 
smelling burning food.  He believed that the burning in his 
chest was due to a hiatal hernia.  However, the examiner 
stated that the veteran had a strange affect and that he may 
indeed have some degree of somatization disorder.  

Thus, while the veteran may have received a preliminary 
diagnosis of a hiatal hernia in service, subsequent testing 
showed no evidence of a current hiatal hernia.  A best, there 
were occasional references to a history of hiatal hernia  
Moreover, the veteran has not been diagnosed with a hiatal 
hernia, as confirmed by examination, including after service.  
Although the veteran again has recently reported a history of 
a hiatal hernia, as noted above, the evidence does not show a 
current, confirmed diagnosis of a hiatal hernia or treatment 
for a hiatal hernia.  See Degmetich, supra; Brammer, supra.  

Thus, the weight of the evidence thus demonstrates that no 
current hiatal hernia was incurred in or aggravated by the 
veteran's active service.  As the preponderance of the 
evidence of record is against the claim, the "benefit-of-
the-doubt" rule does not apply, and the Board will deny the 
claim.  See 38 U.S.C.A. § 5107(b).

Hemorrhoids

The Board notes that service connection has previously been 
established for a separate disability -- fistula in ano. 

The veteran's service medical records are negative for 
complaints of or treatment for hemorrhoids.  In February 
1970, he was diagnosed with epigastric distress and 
situational anxiety after "numerous" clinical visits and 
complaints.  On his April 1971 separation medical history 
report, the veteran reported having had frequent indigestion, 
stomach trouble, and piles or rectal disease.  

Very soon after service, on VA examination in September 1971, 
he was diagnosed with mild hemorrhoids.  He also had 
functional dyspepsia.  This is consistent with the veteran's 
account of having had piles or rectal disease, according to 
his April 1971 separation medical history report.

However, for many years after service, there is no report of 
continuing hemorrhoids.  In October 1987, he was diagnosed 
with constipation by history.  In February 1990, when the 
veteran was seen for prolapsed thrombosed external 
hemorrhoids.  At that time, the veteran reported that he had 
hemorrhoids, but only for the past five years.  As noted on 
follow-up treatment in April 1990, there had been no 
subsequent pain or bleeding.  In July 1991, it was noted on 
VA treatment that the veteran had external hemorrhoids.  

In February 1997, he reported nausea, vomiting, and diarrhea, 
but it was due to food poisoning.  At that time, it was also 
noted that there was a hemorrhoid on rectal examination.  

The veteran complained of constipation in May 2001, as well 
as occasional rectal bleeding, which he attributed to 
hemorrhoids that he reported having to place back into his 
rectum whenever they would prolapse.  Findings of flexible 
sigmoidoscopy included small internal and external 
hemorrhoids, but no colitis, diverticulosis, polyps, or 
masses.

In September 2004, he was treated for abdominal pain 
secondary to constipation and stool impaction.  The condition 
resolved with castor oil.  It was noted that he had a history 
of diverticulitis.  He was instructed to avoid constipating 
foods.  

Significantly, the post-service treatment for hemorrhoids was 
many years after the initial reports of hemorrhoids in 1971, 
and none of the post-service medical records relates any of 
the recent hemorrhoids to any chronic condition from the 
early 1970s.  Indeed, there is a tremendous gap of almost 15 
years between the first episodes of hemorrhoids and the 
veteran's statement that post-service problems started in 
1985.

In sum, the weight of the evidence demonstrates that current 
hemorrhoids are not related to any hemorrhoids in service or 
shortly thereafter.  As the preponderance of the evidence of 
record is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b).

Ulcer

The veteran was seen several times in service with epigastric 
complaints, including complaints of bloating and gas.  A 
January 1970 report of outpatient treatment noted the veteran 
to have epigastric distress with some situational anxiety.  
in February 1970, the veteran was diagnosed with epigastric 
distress and situational anxiety after "numerous" clinical 
visits and complaints.  A February 1971 service treatment 
record noted no gastrointestinal organic disease.  A March 
1971 GI series was noted to be normal.  An April 1971 
treatment record proposes to rule out a peptic ulcer, but 
does not diagnose the veteran with a peptic ulcer.  An April 
1971 service report of medical examination was negative for 
any gastrointestinal findings.  On his April 1971 separation 
medical history report, he reported having had frequent 
indigestion, stomach trouble, and piles or rectal disease.

On VA examination in September 1971, he was diagnosed with 
mild hemorrhoids.  He also had functional dyspepsia.

In October 1987, he was diagnosed with constipation by 
history.  In January 1989, he was diagnosed with 
gastroesophageal reflux disease after a sudden onset of 
epigastric pain.  It was also noted that he had a history of 
hiatal hernia.  A February 1989 upper GI examination was 
normal.  

In February 1997, nausea, vomiting, and diarrhea were due to 
food poisoning.

An August 2001 outpatient treatment record reported resolved 
right sided diverticulitis.  Currently, the veteran continues 
to have complaints of abdominal pain.  Therefore, while the 
evidence of record does show the veteran with continued 
complaints of epigastric pain, the evidence does not show 
that the veteran was diagnosed at any time with a gastric 
ulcer.  While it was proposed to rule out peptic ulcer in 
April 1971, subsequent examination indicated that there was 
no ulcer.  

Thus, the record indicates that the veteran has never been 
diagnosed with an ulcer.  The weight of the evidence 
demonstrates that a claimed gastric ulcer is not related to 
active service.  As the preponderance of the evidence of 
record is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b).

Psychiatric disability

The veteran's service medical records contain some complaints 
related to nervous trouble.  On his enlistment medical 
history, the veteran he reported being nervous with a hand 
tremor.  

In February 1970, he was diagnosed with epigastric distress 
and situational anxiety after "numerous" clinical visits 
and complaints.  A March 1971 report indicates that the 
veteran was having chest and gas pains, and was felt to have 
neurotic anxiety, however a March 1971 consultation report 
noted that the veteran was found to have no significant 
mental illness.  

An April 1971 report of medical history does note that the 
veteran reported nervous trouble.  On April 1971 psychiatric 
evaluation, he reported that he had been nervous all of his 
life, an he described numerous somatic complaints from 
childhood to his active service.  On examination, there was 
no evidence of a thought disorder.  He had only a personality 
configuration of an asthenic personality, characterized by 
easy fatigability, low energy level, lack of enthusiasm, 
marked incapacity for enjoyment, and over-sensitivity to 
physical and emotional stress.  He was separated from the 
service due to a personality disorder.  On his April 1971 
separation medical history report, he reported having had 
depression and nervousness.  

However, service connection may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9; see Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).

In March 1980, the veteran reported mild depression due to a 
separation from his wife.  The impression was mild 
situational depression with occasional anxiety.  

In August 1984, an outpatient record rendered a diagnosis of 
neurosis versus possible paranoia, either due to personality 
or some other cause.  

In March 1988, he was treated for adjustment disorder with 
depressed mood after a sudden onset of symptoms.  Stressors 
were marital problems and financial stress.  

In August 2002, the veteran complained of chest burning after 
smelling burning food.  He believed that the burning in his 
chest was due to a hiatal hernia.  However, the examiner 
stated that the veteran had a strange affect and that he may 
indeed have some degree of somatization disorder.  

Thus, the service medical records at best show that the 
veteran had a personality disorder during service.  However, 
his current emotional or psychiatric complaints or diagnoses 
have generally been related to situational events that have 
occurred many years after service.  Moreover, there is no 
indication at all that the current conditions are related to 
any reports of nervousness or depression during service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the Board 
must deny the claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a hiatal hernia is denied.

Service connection for hemorrhoids is denied.

Service connection for a gastric ulcer is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


